DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 14, and 20-23 of U.S. Patent No. 11,013,062 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 8, and 15 of the patent with claims 1, 8, 14, and 20-23 of the patent, claims 1, 8, and 15 of the application are anticipated by patent claims 1, 8, 14, and 20-23 in that claims 1, 8, 14, and 20-23 of the patent contain all the limitations of claims 1, 8, and 15 of the application. Claims 1, 8, and 15 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


II.	Claims 1-4, 8-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over “On the Application of Traffic Engineering over Bluetooth Ad Hoc Networks” written by Abhyankar et al. hereinafter Abhyankar in view of Ito (US 2003/0210756 A1).

1.	Regarding claims 1, 8, and 15 – Abhyankar discloses obtaining, by the second earbud, a clock (CLK) signal of the first earbud, wherein the first earbud is a master device, and the second earbud is a slave device, refer to Abhyankar Section 2.2 and Figure 3(a).
Abhyankar does not explicitly disclose obtaining, by the second earbud, a Bluetooth slot boundary signal of the first earbud.
Ito discloses obtaining, by the second earbud, a Bluetooth slot boundary signal of the first earbud, refer to Figure 9 and paragraphs [0003], [0075].
It would have been obvious to an ordinary person of skill in the art prior to the effective date of the application to combine Abhyankar with Ito to provide Abhyankar with obtaining, by the second earbud, a Bluetooth slot boundary signal of the first earbud.
The suggestion/motivation would have been that Abhyankar discloses the master and slave earbuds synchronizing therefore the slot boundary signal would have to be part of the synchronization process, refer to Abhyankar Section 2.2 and Figure 3(a).
The benefit being a successful synchronization between the master and slave earbuds.
Abhyankar discloses receiving, by the second earbud, a role change request from the first earbud; sending, by the second earbud, a role change acceptance command to the first earbud; and changing roles of the first and second earbuds in less than 80 slots from the role change request, wherein the first earbud becomes slave device, and the second earbud becomes the master device, refer to Abhyankar Section 2.3 steps 1-3.
2.	Claims 2, 9, and 16 – Abhyankar and Ito disclose the second earbud obtains the CLK signal and Bluetooth slot boundary signal over a Bluetooth communication link with the first earbud, refer to Abhyankar Section 2.2 and Figure 3(a) and Ito Figure 9 and paragraphs [0003], [0075].
3.	Regarding claims 3, 10, and 17 – Abhyankar and Ito disclose the second earbud obtains the CLK signal and Bluetooth slot boundary signal by passively listening on a wireless connection between the first earbud and a source device, refer to Abhyankar Section 2.2 and Figure 3(a) and Ito Figure 9 and paragraphs [0003], [0075].
4.	Regarding claim 4 – Abhyankar discloses the source device is one of a smartphone, a mobile device, a laptop computer, a tablet device, a wearable device, an Internet of Things (IoT) device, an Internet of Everything (IoE) device, an IoT hub, or an IoE hub, refer to Abhyankar Section 1.3.	
5.	Regarding claim 14 - Abhyankar discloses the first and second wireless nodes are wireless earbuds, refer to Abhyankar Section 1. 
Allowable Subject Matter

Claims 5-7, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (US 2017/0078836 A1) discloses method and apparatus for transmitting and receiving audio streams in wireless communications system.
Song (US 2016/0359925 A1) discloses method and apparatus for transmitting and receiving data in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
5 December 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465